Exhibit 10.3
AMENDED AND RESTATED
TWO YEAR CHANGE OF CONTROL AGREEMENT
by and among
HUDSON CITY SAVING BANK,
HUDSON CITY BANCORP, INC.,
and
NAME
Made and entered into
as of December 31, 2008

Page 1 of 21



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
TWO-YEAR CHANGE OF CONTROL AGREEMENT
This AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (the “Agreement”) is made
and entered into as of December 31, 2008 by and among HUDSON CITY SAVINGS BANK,
a savings bank organized and operating under the federal laws of the United
States and having an office at West 80 Century Road, Paramus, New Jersey
07652-1473 (the “Bank”), HUDSON CITY BANCORP, INC., a business corporation
organized and existing under the laws of the State of Delaware and having an
office at West 80 Century Road, Paramus, New Jersey 07652-1473 (the “Company”)
and                     , an individual residing at                       
                    (the “Officer”).
INTRODUCTORY STATEMENT
          The Officer currently serves as an officer of the Bank, a wholly-owned
subsidiary of the Company. The Officer, the Bank and the Company are currently
parties to a Change of Control Agreement, made and entered into as of
                     (such date, the “Initial Effective Date” and such
agreement, the “Prior Agreement.”). The Board of Directors of the Bank and the
Board of Directors of the Company concluded that it is in the best interests of
the Bank, the Company and their shareholders to establish a working environment
for the Officer which minimizes the personal distractions that might result from
possible business combinations in which the Company or the Bank might be
involved. The Bank and the Company decided to provide the Officer with assurance
that his compensation will be continued for a minimum period of two (2) years
following termination of employment (the “Assurance Period”) if his employment
terminates under specified circumstances related to a business combination. The
Board of Directors of the Bank and the Board of Directors of the Company decided
to formalize this assurance by entering into the Prior Agreement with the
Officer. The Board of Directors of the Bank and the Board of Directors of the
Company have concluded that it is in the best interests of the Bank and the
Company to amend and restate the Prior Agreement pursuant to Section 18 thereof
for the purpose, among others, of compliance with the applicable requirements of
section 409A of the Internal Revenue Code of 1986 (the “Code”).
          The terms and conditions which the Bank, the Company and the Officer
have agreed to are as follows.
AGREEMENT
          Section 1. Effective Date; Term; Change of Control and Pending Change
of Control Defined.
          (a) This Agreement took effect on the Initial Effective Date and shall
be in effect during the period (the “Term”) beginning on the Initial Effective
Date and ending on the first anniversary of the date on which the Bank notifies
the Officer of its intent to discontinue the Agreement (the “Initial Expiration
Date”) or, if later, the second anniversary of the latest Change of

Page 2 of 21



--------------------------------------------------------------------------------



 



Control or Pending Change of Control, as defined below, that occurs after the
Initial Effective Date and before the Initial Expiration Date.
          (b) For all purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon the happening of any of the following events:
          (i) the consummation of a reorganization, merger or consolidation of
the Company with one or more other persons, other than a transaction following
which:
          (A) at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
          (B) at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
          (ii) the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;
          (iii) a complete liquidation or dissolution of the Company;
          (iv) the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of Directors of the Company do not
belong to any of the following groups:
          (A) individuals who were members of the Board of Directors of the
Company on the Initial Effective Date; or
          (B) individuals who first became members of the Board of Directors of
the Company after the Initial Effective Date either:

Page 3 of 21



--------------------------------------------------------------------------------



 



          (1) upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such board,
or of a nominating committee thereof, in office at the time of such first
election; or
          (2) upon election by the shareholders of the Board of Directors of the
Company to serve as a member of such board, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of Directors
of the Company, or of a nominating committee thereof, in office at the time of
such first nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of Directors of the Company; or
          (v) any event which would be described in section l (b)(i), (ii),
(iii) or (iv) if the term “Bank” were substituted for the term “Company”
therein.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 1(b), the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.
          (c) For purposes of this Agreement, a “Pending Change of Control”
shall mean: (i) the signing of a definitive agreement for a transaction which,
if consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control.
          Section 2. Discharge Prior to a Pending Change of Control.
          The Bank may discharge the Officer at any time prior to the occurrence
of a Pending Change of Control for any reason or for no reason. In such event:
          (a) The Bank shall pay to the Officer (or, in the event of his death
before payment, his estate) his earned but unpaid compensation (including,
without limitation, salary and all other items which constitute wages under
applicable law) as of the date of his termination of employment. This payment
shall be made at the time and in the manner prescribed by law applicable to the
payment of wages but in no event later than 30 days after the date of the
Officer’s termination of employment.

Page 4 of 21



--------------------------------------------------------------------------------



 



          (b) The Bank shall provide the benefits, if any, due to the Officer,
his estate, surviving dependents or designated beneficiaries under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the officers and employees of the Bank, including the annual and
long-term bonus plans (if any) to which the Officer is entitled under any
cash-based annual bonus or performance compensation plan in effect for the year
in which his or her termination occurs, to be paid at the same time and on the
terms and conditions (including but not limited to achievement of performance
goals) applicable under the relevant plan. The time and manner of payment or
other delivery of these benefits and the recipients of such benefits shall be
determined according to the terms and conditions of the applicable plans and
programs.
The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”
          Section 3. Termination of Employment Due to Death.
          The Officer’s employment with the Bank shall terminate, automatically
and without any further action on the part of any party to this Agreement, on
the date of the Officer’s death. In such event, the Bank shall pay and deliver
to the Officer’s estate and surviving dependents and beneficiaries, as
applicable, the Standard Termination Entitlements.
          Section 4. Termination Due to Disability after Change of Control or
Pending Change of Control.
          The Bank may terminate the Officer’s employment during the Term and
after the occurrence of a Change of Control or a Pending Change of Control upon
a determination, by a majority vote of the members of the Board of Directors of
the Bank, acting in reliance on the written advice of a medical professional
acceptable to it, that the Officer is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Officer
from performing his assigned duties on a substantially full-time basis for a
period of at least one hundred and eighty (180) days during the period of one
(1) year ending with the date of the determination or is likely to result in
death or prevent the Officer from performing his assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:
          (a) The Bank shall pay and deliver to the Officer (or in the event of
his death before payment, to his estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements.
          (b) In addition to the Standard Termination Entitlements, the Bank
shall continue to pay the Officer his base salary, at the annual rate in effect
for him immediately prior to the termination of his employment, during a period
ending on the earliest of: (i) the expiration of one hundred and eighty
(180) days after the date of termination of his employment; (ii) the date on
which long-term disability insurance benefits are first payable to him under any
long-term disability insurance

Page 5 of 21



--------------------------------------------------------------------------------



 



plan covering employees of the Bank (the “LTD Eligibility Date”); (iii) the date
of his death; and (iv) the expiration of the Assurance Period (the “Initial
Continuation Period”). If the end of the Initial Continuation Period is neither
the LTD Eligibility Date nor the date of his death, the Bank shall continue to
pay the Officer his base salary, at an annual rate equal to sixty percent (60%)
of the annual rate in effect for him immediately prior to the termination of his
employment, during an additional period ending on the earliest of the LTD
Eligibility Date, the date of his death and the expiration of the Assurance
Period.
A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.
          Section 5. Discharge with Cause after Change of Control or Pending
Change of Control.
          (a) The Bank may terminate the Officer’s employment with “Cause”
during the Term and after the occurrence of a Change of Control or Pending
Change of Control, but a termination shall be deemed to have occurred with
“Cause” only if
          (i) the Board of Directors of the Bank, by majority vote of its entire
membership, determines that the Officer should be terminated because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or any material breach of this
Agreement; and
          (ii) at least forty-five (45) days prior to the vote contemplated by
section 1(b)(i), the Bank has provided the Officer with notice of its intent to
discharge the Officer for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and
          (iii) after the giving of the Notice of Intent to Discharge and before
the taking of the vote contemplated by section 5(a)(i), the Officer (together
with his legal counsel, if he so desires) is afforded a reasonable opportunity
to make both written and oral presentations before the Board of Directors of the
Bank for the purpose of refuting the alleged grounds for Cause for his
discharge; and
          (iv) after the vote contemplated by section 5(a)(i), the Bank has
furnished to the Officer a notice of termination which shall specify the
effective date of his termination of employment (which shall in no event be
earlier than the date on which such notice is deemed given) and include a copy
of a resolution or resolutions adopted by the Board of Directors of the Bank,
certified by its corporate secretary and signed by each member of the Board of
Directors voting in favor of adoption of the

Page 6 of 21



--------------------------------------------------------------------------------



 



resolution(s), authorizing the termination of the Officer’s employment with
Cause and stating with particularity the facts and circumstances found to
constitute Cause for his discharge (the “Final Discharge Notice”).
For purposes of this section 5, no act or failure to act, on the part of the
Officer, shall be considered “willful” unless it is done, or omitted to be done,
by the Officer in bad faith or without reasonable belief that the Officer’s
action or omission was in the best interests of the Bank. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Bank or based upon the written advice of counsel for
the Bank shall be conclusively presumed to be done, or omitted to be done, by
the Officer in good faith and in the best interests of the Bank.
          (b) If the Officer is discharged with Cause during the Term and after
a Change of Control or Pending Change of Control, the Bank shall pay and provide
to him (or, in the event of his death, to his estate, his surviving
beneficiaries and his dependents) the Standard Termination Entitlements only.
Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Officer’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Officer’s participation in retirement, insurance and other employee benefit
plans. If the Officer is not discharged, or is discharged without Cause, within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Officer is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Officer during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Officer’s discharge with Cause shall be retained by the Officer and
shall not be applied to offset the Standard Termination Entitlements. If the
Bank does not give a Final Discharge Notice to the Officer within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Officer with Cause shall require the giving of a new Notice of Intent to
Discharge.
          Section 6. Discharge without Cause.
          The Bank may discharge the Officer without Cause at any time after the
occurrence of a Change of Control or Pending Change of Control, and in such
event:
          (a) The Bank shall pay and deliver to the Officer (or in the event of
his death before payment, to his estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements.
          (b) In addition to the Standard Termination Entitlements:
          (i) During the Assurance Period, the Bank shall provide for the
Officer and his dependents continued group life, health (including

Page 7 of 21



--------------------------------------------------------------------------------



 



hospitalization, medical and major medical), dental, accident and long-term
disability insurance benefits on substantially the same terms and conditions
(including any required premium-sharing arrangements, co-payments and
deductibles) in effect for them immediately prior to the Officer’s termination.
The coverage provided under this section 6(b)(i) may, at the election of the
Bank, be secondary to the coverage provided as part of the Standard Termination
Entitlements and to any employer-paid coverage provided by a subsequent employer
or through Medicare, with the result that benefits under the other coverages
will offset the coverage required by this section 6(b)(i).
          (ii) The Bank shall make a lump sum payment to the Officer (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the salary that the Officer would have earned if he
had continued working for the Bank during the Assurance Period at the highest
annual rate of salary achieved during the period of three (3) years ending
immediately prior to the date of termination (the “Salary Severance Payment”).
The Salary Severance Payment shall be computed using the following formula:
(FORMULA) [y74809y7480903.gif]
where “SSP” is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “BS” is the highest
annual rate of salary achieved by the Officer during the period of three
(3) years ending immediately prior to the date of termination; “PR” is the
number of payroll periods that occur during a year under the Bank’s normal
payroll practices; “I” equals the applicable federal short term rate established
under section 1274 of the Internal Revenue Code of 1986 (the “Code”) for the
month in which the Officer’s termination of employment occurs (the “Short Term
AFR”) and “n” equals the product of the Assurance Period at the Officer’s
termination of employment (expressed in years and fractions of years) multiplied
by the number of payroll periods that occur during a year under the Bank’s
normal payroll practices. The Salary Severance Payment shall be made on the day
sixty (60) days after the Officer’s termination of employment and shall be in
lieu of any claim to a continuation of base salary which the Officer might
otherwise have and in lieu of cash severance benefits under any severance
benefits program which may be in effect for officers or employees of the Bank.
          (iii) The Bank shall make a lump sum payment to the Officer (or, in
the event of his death before payment, to his estate), in an amount equal to the
estimated present value of the annual bonuses that the Officer would have earned
if he had continued working for the Bank during the Assurance Period at the
highest annual rate of salary achieved during the

Page 8 of 21



--------------------------------------------------------------------------------



 



period of three (3) years ending immediately prior to the date of termination
(the “Bonus Severance Payment”). The Bonus Severance Payment shall be computed
using the following formula:
BSP = SSP x (ABP / ASP)
where “BSP” is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “SSP” is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); “ABP” is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three
(3) calendar years to end on or before the Officer’s termination of employment;
and “ASP” is the aggregate base salary actually paid to the Officer during such
period of three (3) calendar years (excluding any year for which no bonus was
declared or paid). The Bonus Severance Payment shall be made on the day sixty
(60) days after the Officer’s termination of employment and shall be in lieu of
any claim to a continuation of participation in annual bonus plans of the Bank
which the Officer might otherwise have.
          (iv) The Bank shall make a lump sum payment to the Officer (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the long-term incentive bonuses that the Officer
would have earned if he had continued working for the Bank during the Assurance
Period (the “Incentive Severance Payment”). The Incentive Severance Payment
shall be computed using the following formula:
ISP = (SSP / RAP) x (ALTIP / ALTSP) x Y
where “ISP” is the amount of the Incentive Severance Payment (before the
deduction of applicable federal, state and local withholding taxes); “SSP” is
the amount of the Salary Severance Payment (before the deduction of applicable
federal, state and local withholding taxes); “ALTIP” is the aggregate of the
most recently paid or declared (whether or not paid) long-term incentive
compensation payments (but not more than three (3) such payments) for
performance periods that end on or before the Officer’s termination of
employment; and “ALTSP” is the aggregate base salary actually paid to the
Officer during the performance periods covered by the payments included in
“ALTIP” and excluding base salary paid for any period for which no long-term
incentive compensation payment was declared or paid; “RAP” is the Assurance
Period, expressed in years and fractions of years; and “Y” is the aggregate
(expressed in years and fractions of years) of the Assurance Period plus the
number of years and fraction of years that have elapsed since the end of the
last performance period for which a long-term

Page 9 of 21



--------------------------------------------------------------------------------



 



incentive payment has been declared and paid. The Incentive Severance Payment
shall be made on the day sixty (60) days after the Officer’s termination of
employment and shall be in lieu of any claim to a continuation of participation
in long-term incentive compensation plans of the Bank which the Officer might
otherwise have. Notwithstanding the foregoing, the Incentive Severance Payment
shall be zero if the Officer’s termination of employment occurs at a time when
he is not covered by any long-term incentive compensation plan.
          (v) The Bank shall pay to the Officer (or in the event of his death,
to his estate), an amount equal to the excess (if any) of : (A) the present
value of the aggregate benefits to which he would be entitled under any and all
tax-qualified and non-tax-qualified defined benefit plans maintained by, or
covering employees of, the Bank (the “Pension Plans”) if he had continued
working for the Bank during the Assurance Period; over (B) the present value of
the benefits to which the Officer and his spouse and/or designated beneficiaries
are actually entitled under such plans (the “Pension Severance Payment”). The
Pension Severance Payment shall be computed according to the following formula:
PSP = PPB – APB
where “PSP” is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); “APB” is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the form of a straight life annuity beginning at the
earliest date permitted under the Pension Plans, computed on the basis of the
Officer’s life expectancy at the earliest date on which payments under the
Pension Plans could begin, determined by reference to Table VI of section 1.72-9
of the Income Tax Regulations (the “Assumed Life Expectancy”), and on the basis
of an interest rate assumption equal to the average bond-equivalent yield on
United States Treasury Securities with a Constant Maturity of 30 Years for the
month prior to the month in which the Officer’s termination of employment occurs
(the “30-Year Treasury Rate”); and “PPB” is the lump sum present value of the
pension benefits (whether or not vested) that would be payable under the Pension
Plans in the form of a straight life annuity beginning at the earliest date
permitted under the Pension Plans, computed on the basis that the Officer’s
actual age at termination of employment is his attained age as of his last
birthday that would occur during the Assurance Period, that his service for
benefit accrual purposes under the Pension Plans is equal to the aggregate of
his actual service plus the Assurance Period, that his average compensation
figure used in determining his accrued benefit is equal to the highest annual
rate of salary achieved by the Officer during the period of three (3) years
ending immediately prior to the date of termination, that the Officer’s life
expectancy at the earliest date

Page 10 of 21



--------------------------------------------------------------------------------



 



on which payments under the Pension Plans could begin is the Assumed Life
Expectancy and that the interest rate assumption used is equal to the 30-Year
Treasury Rate. The Pension Severance Payment shall be converted into the same
form, and paid at the same time, and in the same manner, as benefits under the
corresponding non-qualified plan, or, if no such non-qualified plan exists,
shall be paid in a lump sum on the day sixty (60) days after the Officer’s
termination of employment and shall be in lieu of any claim to any actual
increase in his accrued benefit in the Pension Plans in respect of the Assurance
Period.
          (vi) The Bank shall pay to the Officer (or in the event of his death,
to his estate) an amount equal to the present value of the additional employer
contributions that would have been credited directly to his account(s) under any
and all tax-qualified and non-tax qualified defined contribution plans
maintained by, or covering employees of, the Bank (the “Non-ESOP DC Plans”),
plus the fair market value of the additional shares of employer securities or
other property that would have been allocated to his account as a result of
employer contributions under any tax-qualified leveraged employee stock
ownership plan and any related non-tax-qualified supplemental plan maintained
by, or covering employees of, the Bank (the “ESOP Plans”) if he had continued in
employment during the Assurance Period (the “Defined Contribution Severance
Payment”). The Defined Contribution Severance Payment shall be computed
according to the following formula:
DCSP = [SSP x (EC / BS)] + [(STK + PROP) x Y]
where: “DCSP” is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
“SSP” is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); “EC” is the amount of
employer contributions actually credited to the Officer’s accounts under the
Non-ESOP Plans for the last plan year to end before his termination of
employment; “BS” is the Officer’s compensation taken into account in computing
EC; “Y” is the aggregate (expressed in years and fractions of years) of the
Assurance Period and the number of years and fractions of years that have
elapsed between the end of plan year for which EC was computed and the date of
the Officer’s termination of employment; “STK” is the fair market value
(determined by the final reported sales price for stock of the same class on the
last trading day before the Officer’s termination of employment) of the employer
securities actually allocated to the Officer’s accounts under the ESOP Plans in
respect of employer contributions and dividends applied to loan amortization
payments for the last plan year to end before his termination of employment; and
“PROP” is the fair market value (determined as of the day before the Officer’s

Page 11 of 21



--------------------------------------------------------------------------------



 



termination of employment using the same valuation methodology used to value the
assets of the ESOP Plans) of the property other than employer securities
actually allocated to the Officer’s accounts under the ESOP Plans in respect of
employer contributions and dividends applied to loan amortization payments for
the last plan year to end before his termination of employment. The Defined
Contribution Severance Payment shall be converted into the same form, and paid
at the same time, and in the same manner, as benefits under the corresponding
non-qualified plan, or, if no such non-qualified plan exists, shall be paid in a
lump sum on the day sixty (60) days after the Officer’s termination of
employment and shall be in lieu of any claim to a continuation of participation
in any defined contribution plans of the Bank which the Officer might otherwise
have.
          (vii) Thirty days following the Officer’s termination of employment
with the Bank, at the election of the Bank, upon the surrender of options or
appreciation rights issued to the Officer under any stock option and
appreciation rights plan or program maintained by, or covering employees of, the
Bank, a lump sum payment in an amount equal to the product of:
          (A) the excess of (I) the fair market value of a share of stock of the
same class as the stock subject to the option or appreciation right, determined
as of the date of termination of employment, over (II) the exercise price per
share for such option or appreciation right, as specified in or under the
relevant plan or program; multiplied by
          (B) the number of shares with respect to which options or appreciation
rights are being surrendered.
For the purpose of computing this payment, the Officer shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Bank, even if he is not vested under such plan or program.
          (viii) Thirty days following the Officer’s termination of employment
with the Bank, at the election of the Bank, upon the surrender of any shares
awarded to the Officer under any restricted stock plan maintained by, or
covering employees of, the Bank, the Bank shall make a lump sum payment in an
amount equal to the product of:
          (A) the fair market value of a share of stock of the same class of
stock granted under such plan, determined as of the date of the Officer’s
termination of employment; multiplied by

Page 12 of 21



--------------------------------------------------------------------------------



 



          (B) the number of shares which are being surrendered.
For purposes of computing this payment, the Officer shall be deemed fully vested
in all shares awarded under any restricted stock plan maintained by, or covering
employees of, the Bank, even if he is not vested under such plan; provided,
however, that any shares of restricted stock for which vesting is conditioned on
the attainment of one or more performance goals, with the intent that the award
of such shares should satisfy the requirements of qualified performance-based
compensation (within the meaning of Treasury Regulation section 1.162-27(e)),
shall vest only in accordance with the terms of the associated plan and award,
and the Bank’s right to elect to purchase such shares pursuant to this
Section 6(b)(vii) shall not expire until thirty (30) days after such time as the
vesting of such shares is no longer conditioned on the attainment of any such
performance goal.
The payments and benefits described in section 6(b) are referred to in this
Agreement as the “Additional Change of Control Entitlements”.
          Section 7. Resignation.
          (a) The Officer may resign from his employment with the Bank at any
time. A resignation under this section 7 shall be effected by notice of
resignation given by the Officer to the Bank and shall take effect on the later
of the effective date of termination specified in such notice or the date on
which the notice of termination is deemed given to the Officer. The Officer’s
resignation of any of the positions within the Bank or the Company to which he
has been assigned shall be deemed a resignation from all such positions.
          (b) The Officer’s resignation shall be deemed to be for “Good Reason”
if the effective date of resignation occurs during the Term, but on or after the
effective date of a Change of Control, and is on account of:
          (i) the failure of the Bank (whether by act or omission of the Board
of Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Officer to the position with Bank that he held immediately prior to the Change
of Control (the “Assigned Office”) or to a more senior office;
          (ii) if the Officer is or becomes a member of the Board of Directors
of the Bank, the failure of the shareholders of the Bank (whether in an election
in which the Officer stands as a nominee or in an election where the Officer is
not a nominee) to elect or re-elect the Officer to membership at the expiration
of his term of membership, unless such failure is a result of the Officer’s
refusal to stand for election;
          (iii) a material failure by the Bank, whether by amendment of the
certificate of incorporation or organization, by-laws, action of the Board of
Directors

Page 13 of 21



--------------------------------------------------------------------------------



 



of the Bank or otherwise, to vest in the Officer the functions, duties, or
responsibilities customarily associated with the Assigned Office; provided that
the Officer shall have given notice of such failure to the Bank, and the Bank
has not fully cured such failure within thirty (30) days after such notice is
deemed given;
          (iv) any reduction of the Officer’s rate of base salary in effect from
time to time, whether or not material, or any failure (other than due to
reasonable administrative error that is cured promptly upon notice) to pay any
portion of the Officer’s compensation as and when due;
          (v) any change in the terms and conditions of any compensation or
benefit program in which the Officer participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package; provided that the Officer shall have
given notice of such material adverse effect to the Bank, and the Bank has not
fully cured such failure within thirty (30) days after such notice is deemed
given;
          (vi) any material breach by the Company or the Bank of any material
term, condition or covenant contained in this Agreement; provided that the
Officer shall have given notice of such material adverse effect to the Company
and the Bank, and the Company or the Bank have not fully cured such failure
within thirty (30) days after such notice is deemed given; or
          (vii) a change in the Officer’s principal place of employment to a
place that is not the principal executive office of the Bank, or a relocation of
the Bank’s principal executive office to a location that is both more than
twenty-five (25) miles away from the Officer’s principal residence and more than
twenty-five (25) miles away from the location of the Bank’s principal executive
office on the day before the occurrence of the Change of Control.
In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in his notice
of resignation whether he considers his resignation to be a resignation with
Good Reason, and if he does, he shall state in such notice the grounds which
constitute Good Reason. The Officer’s determination of the existence of Good
Reason shall be conclusive in the absence of fraud, bad faith or manifest error.
          (c) In the event of the Officer’s resignation for any reason, the Bank
shall pay and deliver the Standard Termination Entitlements. In the event of the
Officer’s resignation with Good Reason, the Bank shall also pay and deliver the
Additional Termination Entitlements.
          Section 8. Terms and Conditions of the Additional Termination
Entitlements.
          The Bank and the Officer hereby stipulate that the damages which may
be incurred by the Officer following any termination of employment are not
capable of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual

Page 14 of 21



--------------------------------------------------------------------------------



 



damage and without regard to the Officer’s efforts, if any, to mitigate damages.
The Bank and the Officer further agree that the Bank may condition the payment
and delivery of the Additional Termination Entitlements on the receipt of:
(a) the Officer’s resignation from any and all positions which he holds as an
officer, director or committee member with respect to the Bank or any subsidiary
or affiliate of either of them; and (b) a release of the Bank and its officers,
directors, shareholders, subsidiaries and affiliates, in form and substance
satisfactory to the Bank, of any liability to the Officer, whether for
compensation or damages, in connection with his employment with the Bank and the
termination of such employment except for the Standard Termination Entitlements
and the Additional Termination Entitlements.
          Section 9. No Effect on Employee Benefit Plans or Programs.
          The termination of the Officer’s employment during the Assurance
Period or thereafter, whether by the Bank or by the Officer, shall have no
effect on the rights and obligations of the parties hereto under the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Officer to which the Bank or Company is a party and any
duplicative amount payable under any such agreement, plan or program shall be
applied as an offset to reduce the amounts otherwise payable hereunder.
          Section 10. Successors and Assigns.
          This Agreement will inure to the benefit of and be binding upon the
Officer, his legal representatives and testate or intestate distributees, and
the Company and the Bank and their respective successors and assigns, including
any successor by merger or consolidation or a statutory receiver or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Company or the Bank may be sold or otherwise transferred.
Failure of the Company to obtain from any successor its express written
assumption of the Company’s or Bank’s obligations hereunder at least 60 days in
advance of the scheduled effective date of any such succession shall, if such
succession constitutes a Change of Control, constitute Good Reason for the
Officer’s resignation on or at any time during the Term following the occurrence
of such succession.
          Section 11. Notices.
          Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:

Page 15 of 21



--------------------------------------------------------------------------------



 



If to the Officer:
                                        
                                        
                                        
If to the Company or the Bank:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652-1473
Attention: Chairman, Human Resources Committee
with a copy to:
Thacher Proffitt & Wood llp
Two World Financial Center
New York, New York 10281
Attention: W. Edward Bright, Esq.
          Section 12. Indemnification for Attorneys’ Fees.
          (a) The Bank shall indemnify, hold harmless and defend the Officer
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding (including any
tax controversy) in which he may be involved, as a result of his efforts, in
good faith, to defend or enforce the terms of this Agreement. For purposes of
this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Bank’s obligations hereunder shall be conclusive
evidence of the Officer’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.
          (b) The Bank’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Bank may have against the Officer or others. In no event
shall the Officer be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Officer under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Officer obtains other employment. Unless it is determined that the
Officer has acted frivolously or in bad faith, the Bank shall pay as incurred,
to the full extent permitted by law, all legal fees and expenses which the
Officer may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding,
tax controversy or contest (regardless of the outcome thereof) by the Bank, the
Officer or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a

Page 16 of 21



--------------------------------------------------------------------------------



 



result of any contest by the Officer about the amount of any payment pursuant to
this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in section 7872(f)(2)(A) of the Code.
          (c) Any payment or reimbursement to effect indemnification under this
section 12 shall be made no later than the last day of the calendar year
following (i) the calendar year in which the Officer incurs the expense, or
(ii), if later, within sixty (60) days after the settlement or resolution that
gives rise to the Officer’s right to reimbursement; provided, however, that the
Officer shall have submitted to the Bank documentation supporting such expenses
at such time and in such manner as the Bank may reasonably require.
          Section 13. Severability.
          A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.
          Section 14. Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
          Section 15. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.
          Section 16. Governing Law.
          Except to the extent preempted by federal law, this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey applicable to contracts entered into and to be performed entirely
within the State of New Jersey.
          Section 17. Headings and Construction.
          The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.
          Section 18. Entire Agreement; Modifications.
          This instrument contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or

Page 17 of 21



--------------------------------------------------------------------------------



 



representations relating to the subject matter hereof. No modifications of this
Agreement shall be valid unless made in writing and signed by the parties
hereto; provided, however, that this Agreement shall be subject to amendment in
the future in such manner as the Bank shall reasonably deem necessary or
appropriate to effect compliance with section 409A of the Code and the
regulations thereunder (“Section 409A”) and to avoid the imposition of penalties
and additional taxes under Section 409A, it being the express intent of the
parties that any such amendment shall not diminish the economic benefit of the
Agreement to the Officer on a present value basis.
          Section 19. Required Regulatory Provisions.
          The following provisions are included for the purposes of complying
with various laws, rules and regulations applicable to the Company or the Bank:
          (a) Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Officer pursuant
to Section 6(b) of this Agreement (exclusive of amounts described in
Section 6(b)(vii) or (viii)) exceed three times the Officer’s average annual
total compensation for the last five consecutive calendar years to end prior to
the Officer’s termination of employment with the Bank (or for the Officer’s
entire period of employment with the Bank if less than five calendar years).
          (b) Notwithstanding anything herein contained to the contrary, any
payments to the Officer by the Company or the Bank, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
Section 1828(k), and any regulations promulgated thereunder.
          (c) Notwithstanding anything herein contained to the contrary, if the
Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C.
Section 1818(e)(3) or 1818(g)(1), the Bank’s obligations under this Agreement
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings. If the charges in such notice are dismissed, the Bank,
in its discretion, may (i) pay to the Officer all or part of the compensation
withheld while the Bank’s obligations hereunder were suspended and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.
          (d) Notwithstanding anything herein contained to the contrary, if the
Officer is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all prospective
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights and obligations of the Bank and the Officer
shall not be affected.

Page 18 of 21



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of Section 3(x)(1) of the FDI Act, 12
U.S.C. Section 1813(x)(1), all prospective obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Bank and the Officer shall not be affected.
          (f) Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank:
          (i) by the Director of the Office of Thrift Supervision (“OTS”) or his
or her designee or the Federal Deposit Insurance Corporation (“FDIC”), at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the FDI Act, 12
U.S.C. Section 1823(c);
          (ii) by the Director of the OTS or his or her designee at the time
such Director or designee approves a supervisory merger to resolve problems
related to the operation of the Bank or when the Bank is determined by such
Director to be in an unsafe or unsound condition.
The vested rights and obligations of the parties shall not be affected. If and
to the extent that any of the foregoing provisions shall cease to be required by
applicable law, rule or regulation, the same shall become inoperative as though
eliminated by formal amendment of this Agreement.
          Section 20. Guaranty.
          The Company hereby irrevocably and unconditionally guarantees to the
Officer the payment of all amounts, and the performance of all other
obligations, due from the Bank in accordance with the terms of this Agreement as
and when due without any requirement of presentment, demand of payment, protest
or notice of dishonor or nonpayment.
          Section 21. Section 409A of the Internal Revenue Code.
          The Officer and the Bank acknowledge that each of the payments and
benefits promised to the Officer under this Agreement must either comply with
the requirements of Section 409A or qualify for an exception from compliance. To
that end, the Officer and the Bank agree that:
          (a) the payment described in section 2(a) is intended to be excepted
from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Bank’s customary payment
timing arrangement;

Page 19 of 21



--------------------------------------------------------------------------------



 



          (b) the benefits and payments described in section 2(b) are expected
to comply with or be excepted from compliance with Section 409A on their own
terms;
          (c) the benefits and payments on disability described in section 4 are
intended to be excepted from compliance with Section 409A as “disability pay”
pursuant to Treasury Regulation section 1.409A-1(a)(5); and
          (d) the welfare benefits provided in kind under section 6(b)(i) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not
includible in gross income.
          (e) the legal fee reimbursements described in section 12 are intended
to satisfy the requirements for “reimbursement or in-kind benefit plans”
described in Treasury Regulation section 1.409A-3(i)(1)(iv) and shall be
administered to satisfy such requirements;
          In the case of a payment that is not excepted from compliance with
Section 409A, and that is not otherwise designated to be paid immediately upon a
permissible payment event within the meaning of Treasury Regulation section
1.409A-3(a), the payment shall not be made prior to, and shall, if necessary, be
deferred (with interest at the annual rate of 6%, compounded monthly from the
date of the Officer’s termination of employment to the date of actual payment)
to and paid on the later of the day five (5) days after the Officer’s earliest
separation from service (within the meaning of Treasury Regulation section
1.409A-1(h)) and, if the Officer is a specified employee (within the meaning of
Treasury Regulation section 1.409A-1(i)) on the date of his separation from
service, the first day of the seventh month following the Officer’s separation
from service. Each amount payable under this plan that is required to be
deferred beyond the Officer’s separation from service, shall be deposited on the
date on which, but for such deferral, the Bank would have paid such amount to
the Officer, in a grantor trust which meets the requirements of Revenue
Procedure 92-65 (as amended or superseded from time to time), the trustee of
which shall be a financial institution selected by the Bank with the approval of
the Officer (which approval shall not be unreasonably withheld or delayed),
pursuant to a trust agreement the terms of which are approved by the Officer
(which approval shall not be unreasonably withheld or delayed) (the “Rabbi
Trust”), and payments made shall include earnings on the investments made with
the assets of the Rabbi Trust, which investments shall consist of short-term
investment-grade fixed-income securities or units of interest in mutual funds or
other pooled investment vehicles designed to invest primarily in such
securities. Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section 409A.

Page 20 of 21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Bank and the Company have caused this
Agreement to be executed and the Officer has hereunto set his hand, all as of
the day and year first above written.

                               
 
      Name:        
 
                        Hudson City Savings Bank    
 
               
Attest:
               
 
               
By
      By        
 
               
 
  Name:       Name:    
 
  Title:       Title:      
[Seal]
               
 
                Attest:       Hudson City Bancorp, Inc    
 
               
By
      By        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    
 
               
[Seal]
               

Page 21 of 21